T0 Order Creating new Rule 31, Rules for the District Courts of Oklahoma.
{1 The Court hereby creates Rule 31, 12 O0.S. Ch. 2, App., Rules for the Districts Courts of Oklahoma.
Rules of the District Courts of Oklahoma, Rule 31, is created to read as follow.
RULE 31. Guidelines for Filers
A. Responsibility of Filer
The responsibility for following the guidelines set forth below rests solely with counsel, the parties, or any other filer. The Clerk of the Court shall not have any duty to review documents for compliance with this rule. If a filer includes personal identifier information such as Social Security numbers, Tax Identification numbers, Financial Account numbers, Driver's License numbers, dates of birth, addresses or other sensitive information, in any document filed with the courts, electronically or otherwise, the document becomes a public record as filed.
B. Applicability of the Rule
This Rule does not apply in felony cases, misdemeanor cases, traffic ticket cases, or any other cases where statutory law or Rules and Forms promulgated by the Court of Criminal Appeals require the inclusion of the complete personal identifier number.
C. Personal Identifier Information
Unless otherwise ordered or as otherwise provided by law, every filer, whether filing electronically or otherwise, may limit the following information in all pleadings, papers, exhibits or other documents:
1. Social Security Numbers: A social security number may include only the last four digits.
2. Taxpayer Identification Numbers: A taxpayer identification number may include only the last four digits.
3. Financial Account Numbers: A financial account number may include only the last four digits.
4. Driver's License: A driver's license number may include only the last four digits.
D. Confidentiality
Nothing in this rule shall impact the confidentiality of juvenile records or any other records the Legislature has determined are confidential.
T2 Rules for the District Courts of the State of Oklahoma, Rule 81, shall be created by this order and shall take effect December 12, 2011. This order shall be published three times in the Oklahoma Bar Journal.
13 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 12th DAY OF December 2011.
COLBERT, V.C.J., WATT, WINCHESTER, EDMONDSON, REIF, COMBS, GURICH, JJ., coneur.